Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 16.1 MARCUM & KLIEGMAN LLP Certified Public Accountants & Consultants A Limited Liability Partnership Consisting of Professional Corporations 655 Third Avenue. 16 th Floor New York, New York 10017 Tel 212-981-3000 Fax 212-981-3001 August 18, 2008 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Rodman and Renshaw Capital Group, Inc. under Item 4.01 of its Form 8-K dated August 14, 2008. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of Rodman and Renshaw Capital Group, Inc. contained therein. /s/ Marcum & Kliegman LLP
